UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6352


WILLIAM EDWARD REBROOK, III,

                Petitioner - Appellant,

          v.

UNITED STATES OF AMERICA,

                Respondent - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  John T. Copenhaver,
Jr., District Judge. (2:10-cv-01009)


Submitted:   September 26, 2014           Decided:   December 30, 2014


Before MOTZ, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lonnie Carl Simmons, DITRAPANO, BARRETT, DIPIERO, MCGINLEY &
SIMMONS PLLC, Charleston, West Virginia, for Appellant.       R.
Booth Goodwin II, United States Attorney, Larry R. Ellis,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             William         Edward      ReBrook,       III,      appeals      the    district

court’s order, accepting the magistrate judge’s recommendation

(except as otherwise stated), denying his petition for a writ of

error coram nobis, and dismissing the action.                                 In his writ,

ReBrook alleges that his conviction for wire fraud, under 18

U.S.C. §§ 1343, 1346 (2012), is no longer valid in light of

Skilling v. United States, 561 U.S. 358 (2010).                              We note that a

writ of error coram nobis is a remedy of last resort, United

States v. Mandel, 862 F.2d 1067, 1075 (4th Cir. 1988), and that

it   is    narrowly          limited      to     extraordinary          cases      presenting

circumstances compelling its use to achieve justice.                                    United

States v. Denedo, 556 U.S. 904 (2009).                            We find no abuse of

discretion in the district court’s denial of the writ, United

States     v.     Akinsade,        686 F.3d 248,    251-52     (4th    Cir.    2012)

(providing        review     standard),        and     accordingly          affirm    for   the

reasons     stated      by    the   district         court      that   the    conviction    is

valid     under    18   U.S.C.      § 1343       under      a   property      fraud    theory.

ReBrook v. United States, No. 2:10-cv-01009 (S.D.W. Va. Feb. 11,

2014).      We dispense with oral argument because the facts and

legal     contentions        are    adequately         presented       in    the     materials




                                                 2
before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                     AFFIRMED




                                     3